Case 1:20-cr-00594-AJN Document 26 Filed 01/21/21 Page 1of5

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT seas
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 1/21/2021 _
United States of America [Proposed] Protective Order
v. 20 Cr. 594 (AJN)
KEVIN DION ROLLE, JR.,

a/k/a “Kevin Cavendish,”

a/k/a “Benson James Howard”
a/k/a “Solomon Johnson”

a/k/a “Christian Alexander Heigl”
a/k/a “‘Dario Pelaez”

a/k/a “Romain Gabriel,”

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Confidential Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal case. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals;
(ii) would prejudice, if prematurely disclosed, ongoing law enforcement investigations; and (iti) 1s
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case. Discovery materials produced by the Government to the defendant

or defense counsel that are either (1) designated in whole or in part as “Confidential” by the
Case 1:20-cr-00594-AJN Document 26 Filed 01/21/21 Page 2 of 5

Government in emails or communications to defense counsel, or (2) that include a Bates or other
label stating “Confidential,” shall be deemed “Confidential Material.”
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

2. Confidential Material so designated by the Government shall not be disclosed by the
defendant or defense counsel, including any successor counsel (collectively, “the defense’’), other
than as set forth herein, and shall be used by the defense solely for purposes of defending this
action. All Confidential Material possessed by the defense shall be maintained in a safe and secure
manner.

3. Confidential Material may be disclosed by counsel to the following persons (hereinafter,
“Designated Persons”):

(a) The defendant;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(c) Potential witnesses (“Potential Witnesses”) for purposes of defending this action; and

(d) Such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Confidential Material is disclosed in accordance with this
provision shall be subject to the terms of this Order. To the extent Confidential Material is
disclosed to any Designated Persons, defense counsel shall first provide each Designated Person
with a copy of this Order and instruct such Designated Persons that they are bound by the terms
of this Order. Defense counsel shall maintain a record of what information has been disclosed to

which such persons.
Case 1:20-cr-00594-AJN Document 26 Filed 01/21/21 Page 3 of 5

4, The Government may designate Disclosure Material as Confidential Material by labeling
such Disclosure Material as “Confidential.” In the event of any dispute as to the Government’s
designation of particular Disclosure Material as Confidential Material, the parties shall meet and
confer, without prejudice to a subsequent application by defense counsel seeking de-designation
of such material by the Court. If the defense moves the Court for de-designation of disputed
material, the Government shall respond within seven days of the defense filing, absent further
Order of this Court. The Government shall bear the burden of establishing good cause for its
Confidential Material designation of the disputed materials. Absent a contrary order of this Court,
the Government’s designation of Disclosure Material as Confidential Material shall be controlling.

5. The parties shall not post any Confidential Material on any Internet site or network site
to which persons other than the parties hereto have access, and shall not disclose any Confidential
Material to the media or any other third party, except as set forth herein.

6. The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any Confidential Material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

8. Except for Confidential Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all Confidential Material,
including the seized ESI Confidential Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

 
Case 1:20-cr-00594-AJN Document 26 Filed 01/21/21 Page 4 of 5

order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later. If Confidential Material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials.

9. This Order places no restriction on the defendant’s use or disclosure of ESI that
originally belonged to the defendant.

[REMAINDER INTENTIONALLY LEFT BLANK]
Case 1:20-cr-00594-AJN Document 26 Filed 01/21/21 Page 5 of5

Retention of Jurisdiction

10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

4 Ye “4
Kugue C
Danielle M. Kudla / Emily A. Johnson
Assistant United States Attorneys

Marlon Kirton
Counsel for Kevin Dion Rolle, Jr.

by:

 

SO ORDERED:

Dated: New York, New York
January 21,2021

1/21/21
Date:

 

Date: U D/ iL a /

Na Quali

THE HONORABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
